UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   LA RÉUNION AÉRIENNE,

                          Plaintiff,

                v.                                            Civil Action 05-1932 (RCL)
   SOCIALIST PEOPLE’S LIBYAN
   ARAB JARMAHIRIYA, et al.,

                          Defendants.


                                  MEMORANDUM OPINION

       Plaintiff La RÁunion AÁrienne, a French partnership representing the interests of a group

of insurance companies, brings this action against six high-ranking Libyan government officials

in their personal capacities (collectively, the “individual defendants”).1 Plaintiff seeks to recover

payments it made to compensate victims’ estates and families for losses arising from the

explosion of Union des Transports Aeriens Flight 722 on September 19, 1989. Before the Court

is the United States’ Supplemental Statement of Interest [Dkt. # 58], which, in essence, asks the

Court to reconsider the ruling that plaintiff’s claims could proceed against the individual

defendants in their personal capacities. Upon consideration of the United States’ Supplemental

Statement of Interest, the opposition thereto, and the record of the case, the Court concludes that

the pending claims against the individual defendants sued in their personal capacities should be

dismissed.




       1
                Plaintiff’s claims against the Socialist People’s Libyan Arab Jamahiriya, the
Libyan External Security Organization, Muammar Qadhafi in his official capacity as Libya’s
head of state, and the six Libyan government officials in their official capacities were previously
dismissed. See Order of July 2, 2009 [Dkt. # 57] at 2.
                                        I. BACKGROUND

       On August 4, 2008, the Libyan Claims Resolution Act was signed into law. It was

enacted in order to “provide fair compensation to all nationals of the United States who have

terrorism-related claims against Libya through a comprehensive settlement of claims by such

nationals pursuant to an international agreement between the United States and Libya as a part of

restoring normal relations between Libya and the United States.” Pub. L. No. 110-301, § 3, 122

Stat. 2999, 2999 (2008). As part of that settlement, the Act eliminates private causes of action

against Libya and its officials. See id. § 5(a)(1)(B), 122 Stat. at 3000–01.

       On August 14, 2008, shortly after the passage of the Act, Libya and the United States

signed an agreement to “terminate permanently all pending suits . . . and . . . preclude any future

suits” in the courts of the United States or Libya arising from terrorist acts that occurred prior to

June 30, 2006. See Claims Settlement Agreement Between the United States of America and the

Great Socialist People’s Libyan Arab Jamahiriya, art. I (Aug. 14, 2008). The Claims Settlement

Agreement terminates all suits against either country “or its agencies or instrumentalities, or

against officials, employees, or agents thereof (whether such officials, employees, or agents are

sued in an official and/or personal capacity).” Id.

       After the United States government received the necessary settlement funds, President

George W. Bush signed an Executive Order stating that “[c]laims of United States nationals

within the terms of Article I . . . are settled according to the terms of the Claims Settlement

Agreement.” Exec. Order No. 13,477, § 1 (2008). The Order further declares that “[n]o United

States national may assert or maintain any claim within the terms of Article I in any forum,

domestic or foreign, except under the procedures provided for by the Secretary of State” and that


                                                  2
“[a]ny pending suit in any court . . . by United States nationals . . . coming within the terms of

Article I shall be terminated.” Id. § 1(a)(i– ii).

        On April 21, 2009, the United States filed a “Statement of Interest” [Dkt. # 54] in this

case arguing that the Libyan Claims Resolution Act eliminated this Court’s jurisdiction over

plaintiff’s claims. In light of the United States’ submission, the Honorable Henry H. Kennedy,

Jr. ordered plaintiff to show cause why this case should not be dismissed for lack of subject-

matter jurisdiction [Dkt. # 55]. Plaintiff filed its response [Dkt. # 56], contending that the Act

did not require the Court to dismiss the claims against the individual defendants in their personal

capacities. On July 2, 2009, Judge Kennedy dismissed the claims against the Great Socialist

People’s Libyan Arab Jamahiriya, the Libyan External Security Organization, and the individual

defendants in their official capacities, but agreed with plaintiff that the Act did not require

dismissal of the claims against the individual defendants in their personal capacities. See Order

of July 2, 2009 [Dkt. # 57]. The United States now asks for reconsideration of that ruling.2

                                           II. ANALYSIS

        The United States makes two arguments as to why this Court should dismiss plaintiff’s

claims against the individual defendants in their personal capacities. First, it argues, as it did in

its original Statement of Interest, that the terms of the Act deprive plaintiff of a cause of action

against the individual defendants in their personal capacities. With regard to that argument, the

Court stands by the ruling that the Act does not, by itself, require dismissal of these claims. See



        2
               Although the United States’s Supplemental Statement of Interest is not titled as a
motion, it requests reconsideration of the order of July 2, 2009. Accordingly, the Court will treat
the United States’ filing as a motion to alter or amend a judgment pursuant to Federal Rule of
Civil Procedure 59(e).

                                                     3
Order of July 2, 2009.

       Next, the United States contends that the Claims Settlement Agreement and the

Executive Order mandate dismissal of the claims against the individual defendants in their

personal capacities. It points to the terms of the Claims Settlement Agreement, which expressly

contemplates the settlement of claims against Libyan officials sued in their personal capacities.

See Claims Settlement Agreement, art. I (terminating all lawsuits against Libya “or against

officials, employees, or agents thereof (whether such officials, employees, or agents are sued in

an official and/or personal capacity)”) (emphasis added)); see also Exec. Order No. 13,477, § 1

(“All claims within the terms of Article I of the Claims Settlement Agreement . . . are settled.”).

In response, plaintiff argues, in effect, that the President did not have the power to settle such

claims without explicit congressional authorization. This objection is unavailing.

       It is “‘indisputable’” that “‘the President’s control of foreign relations includes the

settlement of claims.’” Am. Ins. Ass’n v. Garamendi, 539 U.S. 396, 415 (2003) (quoting United

States v. Pink, 315 U.S. 203, 240 (1942) (Frankfurter, J., concurring)); see also Roeder v. Islamic

Republic of Iran, 333 F.3d 228, 235 (D.C. Cir. 2003) (“The authority of the President to settle

claims of American nationals through executive agreements is clear.”). Although most of the

cases establishing this power have involved claims against foreign governments, see, e.g.,

Dames & Moore v. Regan, 453 U.S. 654, 679–83 (1981); United States v. Pink, 315 U.S. 203,

230 (1942); United States v. Belmont, 301 U.S. 324, 330–31 (1937), the Supreme Court has said

that its claims-settlement cases endorse “the making of executive agreements to settle civil

claims between American citizens and . . . foreign nationals.” Medellin v. Texas, 552 U.S. 491,

531 (2008); see also Garamendi, 539 U.S. at 415–16 (upholding the settlement of claims against


                                                  4
foreign corporations). This is a sensible interpretation of well-established doctrine, because

“[w]hile a sharp line between public and private acts works for many purposes in the domestic

law, insisting on the same line in defining the legitimate scope of the Executive’s international

negotiations would hamstring the President in settling international controversies.” Garamendi,

539 U.S. at 416. The Court must therefore reject plaintiff’s argument that the President lacked

the authority to settle claims against Libyan officials in their personal capacities.

       The purpose of the Claims Settlement Agreement was to “further the process of

normalization of relations” between the United States and Libya. See Claims Settlement

Agreement at 1; see also Exec. Order No. 13,477 (same). The agreement therefore fell squarely

within the President’s foreign relations powers, and President Bush had the authority to settle the

claims of American nationals against Libya and its officials without any authorization from

Congress. See Dames & Moore, 453 U.S. at 679 (noting the “longstanding practice of settling []

claims by executive agreement” when such claims are “sources of friction” between two

sovereigns); Pink, 315 U.S. at 230 (upholding the President’s prerogative to settle claims where

such claims posed an “obstacle” to the “rehabilitation of relations between this country and

another nation”). He did so. This Court must therefore dismiss the present action.




                                                  5
                                         III. CONCLUSION

        Because the Claims Settlement Agreement and the Executive Order operate to terminate

suits against Libya’s “officials, employees, [and] agents . . . sued in [their] . . . personal

capacity,” the Court must dismiss the claims against the individual defendants in their personal

capacities for lack of subject matter jurisdiction. An appropriate order accompanies this

memorandum.



                                                                Royce C. Lamberth
                                                                Chief Judge
                                                                United States District Court
                                                                       for the District of Columbia


Date: December 14, 2011




                                                   6